                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                          Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-01485-PAB-STV

QUICKEN LOANS INC.,

      Plaintiff,

v.

NEWLAND COURT CONDOMINIUM ASSOCIATION,
MOELLER GRAF, P.C., and
JANET S. COMMODORE,

      Defendants.


                                       ORDER


      This matter is before the Court on the Rule 12(b)(1) and (6) Motion to Dismiss

Claims Against Newland Court Condominium Association [Docket No. 36] filed by

defendant Newland Court Condominium Association (“Newland Court”) on August 27,

2019. On September 27, 2019, plaintiff Quicken Loans Inc. filed a response. Docket

No. 43. Newland Court replied on October 10, 2019. Docket No. 44.

I. BACKGROUND 1

      On October 30, 2009, defendant Janet Commodore executed a promissory note

made payable to WR Starkey Mortgage, L.L.P (“WR Starkey”). Docket No. 1 at 2, ¶ 9.

The promissory note was secured by a deed of trust, which was executed by Ms.



      1
        These facts are taken from Quicken Loans’ complaint [Docket No. 1] and are
assumed true for purposes of this order. Brown v. Montoya, 662 F.3d 1152, 1162 (10th
Cir. 2011).
Commodore and Erin Snow.2 Id., ¶ 10. This deed of trust related to a condominium

unit located in Boulder, Colorado (the “Property”). Id. at 3, ¶ 11. The deed of trust

named the Public Trustee of Boulder County as the trustee, WR Starkey as the lender,

and Mortgage Electronic Registration Systems, Inc. (“MERS”) as beneficiary. Id. at 2,

¶ 10. The deed of trust was recorded with the Clerk and Recorder of Boulder County

on November 2, 2009. Id. at 2-3, ¶ 10.

       The promissory note and deed of trust contain a due-on-sale clause providing

that, “[i]f all or any part of the Property or an Interest in the Property is sold or

transferred . . . without Lender’s prior written consent, Lender may require immediate

payment in full of all sums secured by this Security Instrument.” Id., ¶ 12. In addition,

the deed of trust provides that, if any lawsuit is instituted that “could result in forfeiture”

of the Property, Ms. Commodore and Ms. Snow would be considered in default of the

deed’s terms and the full amount due under the promissory note would become

immediately due and payable. Id., ¶ 13. On August 1, 2013, Ms. Commodore and Ms.

Snow were notified that servicing of the loan was being transferred to plaintiff Quicken

Loans. Docket No. 1-3 at 3. However, not until December 18, 2017 did WR Starkey

assign its rights in the mortgage to Quicken Loans. Id. at 5-6.

       On September 16, 2016, because Ms. Snow and Ms. Commodore had not paid

dues and other assessments, defendant Newland Court, a condominium association

organized as a non-profit corporation, initiated a foreclosure action in the District Court



       2
       Ms. Snow was dismissed as a defendant from this lawsuit on June 26, 2019.
Docket No. 10 at 6.

                                               2
of Boulder County against Ms. Commodore, Ms. Snow, MERS, WR Starkey, the Public

Trustee of Boulder County, and the Treasurer of Boulder County to collect on

“substantial dues and other assessments that were due and owing” to Newland Court.

Docket No. 1 at 1, ¶ 2; id. at 3-4, ¶¶ 15-16. In this state-court case, Newland Court was

represented by defendant Moeller Graf, P.C.. Id. at 3, ¶ 15. Under Colo. Rev. Stat.

§ 38-33.3-316, Newland Court had a priority “superlien” in “[a]n amount equal to the

common expense assessments . . . which would have become due, in the absence of

any acceleration, during the six months immediately preceding institution . . . of an

action . . . to enforce . . . the lien.” Colo. Rev. Stat. § 38-33.3-316(2)(b)(I); Docket No. 1

at 4, ¶ 17. 3 In its state-court complaint, Newland Court alleged that it held a super-

priority lien in the amount of $1,758.00 and was otherwise “entitled to a second priority

lien.” Docket No. 1 at 4, ¶ 18. On October 28, 2016, Quicken Loans paid Newland

Court $1,758.00 for purposes of satisfying Newland Court’s superlien on the Property.

Id. at 5, ¶ 20.

       Quicken Loans did not intervene or enter an appearance in the foreclosure

action, despite being aware of its existence. Id. at 4, ¶ 19; see also Docket No. 36-1 at

3, ¶ 5.4 Newland Court moved for default judgment in the foreclosure action on

December 5, 2016, id. at 5, ¶ 22, and the state court entered a default judgment and



       3
        While Quicken Loans cites to Colo. Rev. Stat. § 38-33.3-316(2)(b)(II) in its
complaint, Docket No. 1 at 4, ¶ 17, the Court assumes that Quicken Loans intended to
cite Colo. Rev. Stat. § 38-33.3-316(2)(b)(I).
       4
       The Court may take judicial notice of documents filed in the state-court
proceedings. Pace v. Swerdlow, 519 F.3d 1067, 1072-73 (10th Cir. 2008).

                                              3
decree of foreclosure on December 6, 2016. Id., ¶ 24. A sheriff’s sale of the Property

was scheduled for May 25, 2017. Id., ¶ 25. On or about March 24, 2017, an attorney

for Moeller Graf informed Quicken Loans of the scheduled sale and told Quicken Loans

“that it could simply pay the ‘superlien’ amount.” Id. at 6, ¶ 31. On May 18, 2017,

Quicken Loans paid Newland Court $1,758.00 for a second time. Id. at 5, ¶ 26.

Newland Court reflected both the October payment and the May payment in its ledger,

recording the October payment as a “lockbox payment” and the May payment as

“Superlien Payment/Quicken Loans.” Id. at 5-6, ¶¶ 28-29.

       The sheriff’s sale of the Property proceeded as planned, and the Property was

sold for $95,000 to Vista Property Group, LLC. Id. at 6, ¶ 33. 5 On June 12, 2017, the

court released $42,328.99 of the proceeds to Newland Court, upon its request, in

satisfaction of its lien. Id., ¶ 35.6 The court distributed $2,685.15 to non-party

Oakwood Holdings LLC, and the remaining $49,985.86 to Ms. Commodore and Ms.

Snow. Id. at 7, ¶¶ 37-38. Quicken Loans did not receive any proceeds of the sheriff’s

sale. Id. at 6, ¶ 34. Quicken Loans represents that Newland Court has refused to pay

Quicken Loans the amounts of the October payment, the May payment, or the amount

that Newland Court received from the sheriff’s sale, despite Quicken Loans’ demands

for it to do so. Id. at 7, ¶ 39.


       5
       Quicken Loans claims that the fair market value was approximately $374,000.
Docket No. 1 at 6, ¶ 33.
       6
        Quicken Loans claims that the “Bid Computation” submitted by Moeller Graf on
behalf of Newland Court had deducted from its owed costs $3,318.00, “which . . .
consisted of some or all of the $3,516.00 that Quicken Loans paid directly to Newland
[through] its two . . . payments of $1,758.00 each.” Docket No. 1 at 6-7, ¶ 36.

                                             4
       On May 23, 2019, Quicken Loans filed this lawsuit against Newland Court,

Moeller Graf, Ms. Commodore, and Ms. Snow. See generally id. It raises the following

claims against Newland Court: (1) wrongful foreclosure, (2) negligent

misrepresentation, (3) intentional interference with a contract, (4) civil theft, (5)

conversion, and (6) unjust enrichment. Id. at 7-13. On August 27, 2019, Newland

Court filed a motion to dismiss under Rules 12(b)(1) and 12(b)(6) of the Federal Rules

of Civil Procedure. Docket No. 36.

II. LEGAL STANDARD

       Newland Court moves to dismiss Quicken Loans’ lawsuit under Rules 12(b)(1)

and 12(b)(6) of the Federal Rules of Civil Procedure. Dismissal pursuant to Federal

Rule of Civil Procedure 12(b)(1) is appropriate if the Court lacks subject matter

jurisdiction over claims for relief asserted in the complaint. Rule 12(b)(1) challenges

are generally presented in one of two forms: “[t]he moving party may (1) facially attack

the complaint's allegations as to the existence of subject matter jurisdiction, or (2) go

beyond allegations contained in the complaint by presenting evidence to challenge the

factual basis upon which subject matter jurisdiction rests.” Merrill Lynch Bus. Fin.

Servs., Inc. v. Nudell, 363 F.3d 1072, 1074 (10th Cir. 2004) (quoting Maestas v. Lujan,

351 F.3d 1001, 1013 (10th Cir. 2003)). When reviewing the factual basis on which

subject matter jurisdiction rests, the district court does not presume the truthfulness of

the complaint and “has wide discretion to allow affidavits, other documents, and a

limited evidentiary hearing to resolve disputed jurisdictional facts under Rule 12(b)(1).”

Holt v. United States, 46 F.3d 1000, 1003 (10th Cir. 1995) (citations omitted).


                                              5
Consideration of evidence outside the pleadings does not convert the motion to a Rule

56 motion. Id. The proponent of federal jurisdiction bears the burden of establishing

that jurisdiction. Kunk v. Salazar, No. 07-cv-01617-PAB-MJW, 2009 WL 3052292, at *2

(D. Colo. Sep. 22, 2009).

       In contrast to motions to dismiss brought under Fed. R. Civ. P. 12(b)(1), a motion

under Fed. R. Civ. P. 12(b)(6) tests the legal sufficiency of the complaint. To survive a

motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a

complaint must allege enough factual matter that, taken as true, makes the plaintiff's

“claim to relief ... plausible on its face.” Khalik v. United Air Lines, 671 F.3d 1188, 1190

(10th Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[W]here

the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged – but it has not shown – that the pleader is

entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal quotation marks

and alteration marks omitted); see also Khalik, 671 F.3d at 1190 (“A plaintiff must

nudge [his] claims across the line from conceivable to plausible in order to survive a

motion to dismiss.” (quoting Twombly, 550 U.S. at 570)). If a complaint's allegations

are “so general that they encompass a wide swath of conduct, much of it innocent,”

then plaintiff has not stated a plausible claim. Khalik, 671 F.3d at 1191 (quotations

omitted). Thus, even though modern rules of pleading are somewhat forgiving, “a

complaint still must contain either direct or inferential allegations respecting all the

material elements necessary to sustain a recovery under some viable legal theory.”

Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008) (alteration marks omitted).


                                              6
III. ANALYSIS

       Newland Court argues that Quicken Loans’ claims against it should be

dismissed because (1) the Court does not have jurisdiction to consider the claims

under the Rooker-Feldman doctrine; and (2) issue preclusion prevents the Court from

considering Quicken Loans’ claims. Docket No. 36 at 3. In the alternative, Newland

Court argues that “there is no wrongful foreclosure claim accepted in Colorado and that

claim should be dismissed” under Rule 12(b)(6) of the Federal Rules of Civil

Procedure. Id.

       A. Rooker-Feldman

       Newland Court argues that Quicken Loans’ claims are barred by the Rooker-

Feldman doctrine. Docket No. 36 at 5; see Rooker v. Fid. Trust Co., 263 U.S. 413

(1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983). The Rooker-Feldman

doctrine prevents “state-court losers” from seeking a review and rejection of a

state-court judgment “rendered before the district court proceedings commenced.”

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); Miller v.

Deutsche Bank Nat'l Trust Co. (In re Miller), 666 F.3d 1255, 1261 (10th Cir. 2012).

“Rooker-Feldman precludes federal district courts from effectively exercising appellate

jurisdiction over claims ‘actually decided by a state court’ and claims ‘inextricably

intertwined’ with a prior state-court judgment.” Mo’s Express, LLC v. Sopkin, 441 F.3d

1229, 1233 (10th Cir. 2006) (citations omitted). Rooker-Feldman applies only if the

state court has made a final determination of the rights of the parties before the federal

action is initiated. Mann v. Boatright, 477 F.3d 1140, 1146 (10th Cir. 2007).


                                             7
       Applying the Rooker-Feldman doctrine requires considering “whether the

state-court judgment caused, actually and proximately, the injury for which the

federal-court plaintiff seeks redress.” Mo’s Express, 441 F.3d at 1237 (emphasis and

citation omitted). The “operative question is whether the injury alleged by the Plaintiffs

resulted from the state-court judgment itself.” Preston v. Citimortgage, Inc., 2015 WL

258447, at *2 (W.D. Okla. Jan. 20, 2015). “In other words, an element of the claim

must be that the state court wrongfully entered its judgment.” Campbell v. City of

Spencer, 682 F.3d 1278, 1283 (10th Cir. 2012). If the “relief sought in the federal

action would . . . undo the relief granted by the state court,” then the federal lawsuit is

barred by Rooker-Feldman. Mo’s Express, 441 F.3d at 1237; see also Mayotte v. U.S.

Bank Nat’l Ass’n, 880 F.3d 1169, 1174 (10th Cir. 2018) (“What is prohibited under

Rooker-Feldman is a federal action that tries to modify or set aside a state-court

judgment because the state proceedings should not have led to that judgment.”).

       Quicken Loans brings six claims against Newland Court, all of which Newland

Court argues are barred by Rooker-Feldman.7 The Court will discuss the doctrine as it


       7
         Quicken Loans was not a named party in the state court action. See Docket
No. 1-4 at 1 (Complaint in District Court of Boulder County Case No. 2016CV30987).
Typically, the Rooker-Feldman doctrine “has no application to a federal suit brought by
a nonparty to the state suit.” Exxon Mobil, 544 U.S. at 287. However, the Tenth Circuit
has indicated that Rooker-Feldman applies to successors in interest to parties in the
state court lawsuit. Mo’s Express, 441 F.3d at 1236 (determining that Rooker-Feldman
did not apply where plaintiffs “were not parties, they were not bound by the judgment,
and they were neither predecessors nor successors in interest to the parties” (emphasis
added)); see also Sooner Geriatrics, L.L.C. v. Crutcher, 2007 WL 2900535, at *2 (W.D.
Okla. Oct. 3, 2007) (“[T]he Rooker-Feldman doctrine does not apply to a plaintiff
who . . . was neither a predecessor nor successor in interest to a party to the state
court judgment.”). Because Quicken Loans is a successor in interest to named party
WR Starkey, see Docket No. 1 at 2, ¶ 9; at 3, ¶ 14, the Rooker-Feldman doctrine

                                              8
relates to each claim.

              1. Wrongful Foreclosure

       Quicken Loans brings a claim of “wrongful foreclosure” against Newland Court,

alleging that “Newland . . . wrongfully foreclosed the Subject Property in that[,] because

Quicken Loans had twice paid the ‘superlien’ amount, Newland did not have a lien

superior to that of Quicken Loans.” Docket No. 1 at 8, ¶ 43. It claims that “Newland . . .

failed to inform both the court in the Foreclosure Action and the Sheriff of these

payments such that Quicken Loans’ lien was wrongfully foreclosed.” Id., ¶ 44. Quicken

Loans argues that it was “damaged by the wrongful foreclosure in that it has been

deprived of its collateral and the proceeds of the Sheriff’s Sale” and “requests judgment

in its favor against Newland . . . for [Quicken Loans’] actual damages in an amount

equal to at least the value of the Subject Property.” Id., ¶ 45.

       Quicken Loans argues that this claim does not seek to appeal or undo the state

court judgment, but “seeks only money damages . . . stemming from the negligent

preparation and submission of both the Default Judgment and Decree of Foreclosure.”

Docket No. 43 at 7. The Court disagrees and finds that Quicken Loans’ wrongful

foreclosure claim is an improper attempt to seek federal review of a state court

judgment. In Kelley v. Med-1 Solutions, LLC, 548 F.3d 600 (7th Cir. 2008), the Seventh

Circuit determined that the Rooker-Feldman doctrine applied to bar a claim under the

Fair Debt Collection Practices Act (“FDCPA”) that was based on the defendants’

alleged misrepresentation, made to the state court in a prior lawsuit, that it was entitled


applies.

                                             9
to attorney’s fees in that lawsuit. Id. at 605. The plaintiffs argued that Rooker-Feldman

did not apply because their lawsuit “[sought] only to remedy defendants’ deceptive

representations and requests related to attorney fees and not the fact that the state

courts awarded attorney fees.” Id. at 603. The Seventh Circuit disagreed, finding that

plaintiffs’ FDCPA claim “ultimately require[d] [the court] to evaluate the state court

judgments.” Id. at 605. More specifically, the Seventh Circuit “could not determine that

defendants' representations and requests related to attorney fees violated the law

without determining that the state court erred by issuing judgments granting the

attorney fees.” Id. The Seventh Circuit affirmed the district court’s determination that

the plaintiffs’ claims were barred under Rooker-Feldman. Id. at 607.

       Additionally, in McDonald v. J.P. Morgan Chase Bank, N.A., No. 12-cv-02749-

MSK, 2014 WL 334813 (D. Colo. Jan. 30, 2014), the plaintiff filed a federal lawsuit after

a foreclosure on his property, raising claims of conversion and fraud on the court

against his lender. Id. at *1. The court determined that these claims were barred by

the Rooker-Feldman doctrine, finding that they were based on “a fundamental

assumption . . . that [the defendant] l acked the authority to commence and pursue the

foreclosure.” Id. at *4. “Because relief on those claims would necessarily require” the

court to find that the defendant was not “a proper party to commence and pursue the

foreclosure proceeding, the claims were barred by Rooker-Feldman.” Id.

       Even though Quicken Loans frames its wrongful foreclosure claim as a claim

challenging Newland Court’s alleged misrepresentations, similar to Kelley and

McDonald, the claim is dependent on a finding that the state court judgment – and the


                                            10
subsequent foreclosure – was legally incorrect. See Docket No. 1 at 8, ¶ 44 (alleging

that, because Newland Court failed to inform the state court of the October and May

payments, Quicken Loans’ lien was wrongfully foreclosed). In essence, Quicken

Loans’ claim alleges that “the state [court] proceedings should not have led to [the

state-court] judgment.” Mayotte, 880 F.3d at 1174; see also Market v. City of Garden

City, Kan., 723 F. App’x 571, 574 (10th Cir. 2017) (unpublished) (finding that Rooker-

Feldman applied where, in order for plaintiff to win, “the municipal court’s judgment had

to be wrong”).

       Moreover, the relief that Quicken Loans seeks – compensatory damages in the

amount “equal to at least the value of the Subject Property,” Docket No. 1 at 8 –

essentially seeks to undo the state court judgment and put the parties in the position

they would be had the state-court judgment been in favor of Quicken Loans. This sort

of claim is barred by Rooker-Feldman. See Market, 723 F. App’x at 574 (finding that

plaintiff’s claim alleging illegally extended incarceration following a DUI was barred by

Rooker-Feldman where plaintiff sought “compensatory damages . . . to put [her] in the

position [she] would be in without the faulty imprisonment”); see also Ball v. Div. of

Child and Family Servs., 2013 WL 5673411, at *2 (D. Utah Oct. 17, 2013) (“The

Rooker-Feldman doctrine . . . precludes the award of monetary damages to

compensate for loss caused by state-court judgments.”). The Court finds that Quicken

Loans’ wrongful foreclosure claim is barred by Rooker-Feldman. Because the Court

does not have subject matter jurisdiction over this claim, it will be dismissed as to

Newland Court.


                                            11
              2. Negligent Misrepresentation

       In its negligent misrepresentation claim, Quicken Loans alleges that Newland

Court “misrepresented a material fact” – the amount necessary to convert Quicken

Loans’ superlien into a lower-priority lien – which “induced Quicken Loans to make both

the October Payment and the May Payment in order to convert Newland’s ‘superlien’

foreclosure action to that of a junior lien foreclosure action, thereby preserving Quicken

Loans’ senior lien position under the law.” Docket No. 1 at 8-9, ¶¶ 46-49. Quicken

Loans argues that this claim is not precluded by Rooker-Feldman because it “seeks

redress for injuries [that Newland Court] caused to [Quicken Loans] directly through its

misrepresentations” and that this claim “can be stated without reference” to the state

court judgment.” Docket No. 43 at 8-9 (quotation marks omitted).

       The Court disagrees with Quicken Loans’ characterization of this claim, for

which Quicken Loans seeks, among other relief, “judgment in its favor . . . in an amount

equal to the outstanding balance on the Promissory Note and its attorney fees incurred

in the Foreclosure Action.” Docket No. 1 at 9. This award would “undo the relief

granted by the state court” and put the parties in the position they would be in had the

state-court judgment been in Quicken Loans’ favor. Mo’s Express, 441 F.3d at 1237.

Thus, to the extent Quicken Loans seeks judgment in its favor equal to the state court

judgment, or for attorney’s fees incurred in the state-court action, it is barred by

Rooker-Feldman and will be dismissed for lack of subject-matter jurisdiction. Ball, 2013

WL 5673411, at *2. Only insofar as the claim is based on and seeks relief for conduct

predating the state court judgment, see Docket No. 1 at 8-9, ¶¶ 46-49 (alleging that


                                             12
Quicken Loans paid the October and May payments based on Newland Court’s

misrepresentations), the claim is not barred by Rooker-Feldman. See Mayotte, 880

F.3d at 1174 (finding that Rooker-Feldman did not apply where “the complained-of

actions occurred before the filing of the petition for forfeiture”).

              3. Intentional Interference with a Contract

       Quicken Loans’ third claim against Newland Court raises allegations of

intentional interference with a contract. Docket No. 1 at 9. Quicken Loans alleges that

Newland Court, “through misrepresentations . . . made to the court in the Foreclosure

Action and to the Boulder County Sheriff, . . . intentionally and improperly induced

Commodore to breach the Promissory Note” by inducing her to “retain the excess

proceeds of the Sheriff’s Sale without paying them over to Quicken Loans as the

rightful recipient.” Id. at 10, ¶ 52. It seeks damages “equal to the full outstanding

balance of the Promissory Note.” Id. at 10.

       The Court finds that this claim is barred by Rooker-Feldman. While Quicken

Loans argues that this claim “seeks redress for injuries caused directly by [Newland

Court’s] conduct,” Docket No. 43 at 8, the claim is based on Newland Court’s alleged

“misrepresentations . . . made to the court in the Foreclosure Action and to the Boulder

County Sheriff.” Docket No. 1 at 10, ¶ 52 (emphasis added). Similar to its wrongful

foreclosure claim, Quicken Loans alleges that, without Newland Court’s

misrepresentations to the state court, the court would not have entered its judgment

ordering the sheriff’s sale and Ms. Commodore would not have (1) retained proceeds

from the sheriff’s sale or (2) been unable to fulfill her obligations under the promissory


                                              13
note. Id., ¶ 53. Thus, absent the state court judgment, Quicken Loans would not have

a claim, which indicates that the complained-of injury was caused by the state court

judgment. This claim is barred by Rooker-Feldman. Compare Mo’s Express, 441 F.3d

at 1237; PJ ex rel. Jensen v. Wagner, 603 F.3d 1182, 1194 (10th Cir. 2010) (finding

that Rooker-Feldman did not apply where plaintiffs’ claims “would be identical even if

there were no state-court orders adverse to the” plaintiffs).

              4. Civil Theft and Conversion

       In its civil theft claim, Quicken Loans argues that it “did not authorize Newland

. . . to retain the October Payment, the May Payment, or the proceeds of the Sheriff’s

Sale in the manner in which they have” and alleges that Newland Court wrongfully

proceeded with the foreclosure sale “even though Newland’s ‘superlien’ interest had

been extinguished by both the October Payment and the May Payment.” Docket No. 1

at 11, ¶ 58. Quicken Loans also brings a conversion claim against Newland Court,

alleging that “Newland . . . [has] wrongfully obtained and refused to return money

related to the Foreclosure Action that rightfully belongs to Quicken Loans.” Id. at 12,

¶ 64. In each claim, Quicken Loans requests a judgment for actual damages “at least

equal to the October Payment, the May Payment, and the proceeds Newland received

from the Sheriff’s Sale.” Id. at 11-12, 13.

       Pursuant to Rooker-Feldman, the Court lacks subject matter jurisdiction to hear

these claims to the extent that they are based on the sheriff’s sale or the alleged

wrongful retention by Newland Court of the sheriff’s sale proceeds. Quicken Loans’

claims are directly premised on the theory that the state court judgment was legally


                                              14
wrong and that Newland Court did not have a priority lien. See id. at 11, ¶ 59 (alleging

that, “[a]t the time of the foreclosure[,] Newland no longer had a ‘superlien’”); at 12, ¶

66 (alleging that “Newland . . . wrongfully received $42,328.99 from the Sheriff’s Sale

without authorization from Quicken Loans.”). Absent the state court judgment, the

injury that Quicken Loans complains of – the deprivation of funds that it argues

(1) Quicken Loans is legally entitled to and (2) Newland Court has wrongfully withheld

– would not exist. Rooker-Feldman bars claims “caused, actually and proximately” by

the state court judgment. Mo’s Express, 441 F.3d at 1237; cf. Hoblock v. Albany Cty.

Bd. of Elections, 422 F.3d 77, 88 (2d Cir. 2005) (finding that Rooker-Feldman applied

“even if [the plaintiff] appears to complain only of a third party's actions” so long as “the

third party's actions are produced by a state-court judgment”). However, for the

reasons set out above in the Court’s discussion of the negligent misrepresentation

claim, the Court finds that it has jurisdiction over Quicken Loans’ civil theft and

conversion claims to the extent that the allegations are based on the alleged wrongful

retention of the October or May payments, as these alleged injuries are independent of

the state court judgment. See GASH Assocs. v. Village of Rosemont, Ill., 995 F.2d 726,

729 (7th Cir. 1993) (distinguishing between injuries that “came from the judgment

confirming the sale” of the plaintiffs’ property as opposed to “out of court” injuries for

which plaintiffs “fail[ed] to get relief from state court.”). As a result, the claim is

dismissed for lack of subject-matter jurisdiction to the extent as it is based on anything

other than the retention of the October and May payments.

              5. Unjust Enrichment


                                               15
       Quicken Loans’ final claim against Newland Court is an unjust enrichment claim.

Quicken Loans alleges that Newland Court “received a benefit in the form of the

October Payment, the May Payment, and the proceeds of the Sheriff’s Sale” and

argues that it would be unjust for Newland Court to retain these proceds. Docket No. 1

at 13-14, ¶¶ 71-73.

       While Quicken Loans argues that “[t]his remedy does not require the reversal or

setting aside of the judgment in the State Court Action” and that Rooker-Feldman

therefore does not apply, Docket No. 43 at 9, the Court disagrees. Quicken Loans’

unjust enrichment claim is yet another attempted attack on the validity of the state court

judgment. In order to find that Newland Court was “unjustly” enriched by the sheriff’s

sale, the Court would have to find that the state court judgment was legally incorrect

when it permitted Newland Court to obtain proceeds from the sale. See Bishop v. JP

Morgan Chase Bank, Nat’l Assoc., No. 17-cv-01188-RM-KLM, 2018 WL 4368614, at *3

(D. Colo. Mar. 6, 2018) (finding that Rooker-Feldman applied to bar unjust enrichment

claim because, to succeed on the claim, the plaintiff would have had to establish that

the foreclosure judgment was wrongful). Under Rooker-Feldman, the Court does not

have jurisdiction over Quicken Loans’ unjust enrichment claim to the extent that it seeks

to collect the sheriff’s sale proceeds. Kelley, 548 F.3d at 605; Ball, 2013 WL 5673411,

at *2. However, to the extent that it is based on Newland Court’s retention of the

October and May payments, see Docket No. 1 at 14, ¶ 74 (alleging that it is unjust for

Newland Court “to retain the October Payment [and] the May Payment”), the Court has

subject-matter jurisdiction because, as set out above, thi s alleged injury was not


                                            16
caused by the state court judgment.

       In sum, the Court finds that Rooker-Feldman bars many of Quicken Loans’

claims. It dismisses, without prejudice,8 the following claims for lack of subject-matter

jurisdiction: (1) the wrongful foreclosure claim in its entirety; (2) the intentional

interference with a contract claim in its entirety; and (3) the civil theft, conversion, and

unjust enrichment claims to the extent that they are premised on the sheriff’s sale or the

sheriff’s sale proceeds. The Court will address Newland Court’s alternative arguments

in favor of dismissal with respect to the remaining claims.

       B. Issue Preclusion

       Newland Court argues that Quicken Loans’ claims should be dismissed based

on issue preclusion principles. Docket No. 36 at 8. W hile Newland Court invokes both

claim and issue preclusion in its motion to dismiss, it only develops an argument as to

issue preclusion. See id. at 9. Thus, the Court limits its analysis to whether Quicken

Loans’ remaining claims are barred under the doctrine of issue preclusion.9

       Dismissal on the basis of issue preclusion is analyzed under a Rule 12(b)(6)

standard. Kadingo v. Johnson, 304 F. Supp. 3d 1003, 1014 (D. Colo. 2017) (applying



       8
        Dismissal under Rooker-Feldman is without prejudice. Lambeth v. Miller, 363
F. App’x 565, 569 (10th Cir. 2010) (unpublished).
       9
         In its reply, Newland Court sets out the elements of claim preclusion and
argues that all of the elements are met. Docket No. 44 at 8-10. This is insufficient.
“[A] party waives issues and arguments raised for the first time in a reply brief.” Reedy
v. Werholtz, 660 F.3d 1270, 1274 (10th Cir. 2011). Although Newland Court mentions
claim preclusion in its motion to dismiss, it makes no argument that this doctrine
applies to this matter, raising only arguments concerning issue preclusion. See Docket
No. 36 at 8-10.

                                              17
Colorado law). “Issue preclusion bars relitigation of a legal or factual matter already

decided in a prior proceeding.” In re Tonko, 154 P.3d 397, 405 (Colo. 2007) (footnote

omitted). It is a “a judicially created, equitable doctrine intended to ‘relieve parties of

multiple lawsuits, conserve judicial resources, and promote reliance on the judicial

system by preventing inconsistent decisions.’” Id. (quoting Sunny Acres Villa, Inc. v.

Cooper, 25 P.3d 44, 47 (Colo. 2001). A party asserting the defense of issue preclusion

must establish four elements:

       (1) the issue sought to be precluded is identical to an issue actually and
       necessarily determined in a prior proceeding; (2) the party against whom
       estoppel is asserted was a party to or is in privity with a party to the prior
       proceeding; (3) there was a final judgment on the merits in the prior
       proceeding; and (4) the party against whom the doctrine is asserted had a
       full and fair opportunity to litigate the issue in the prior proceeding.

Id. The party raising the affirmative defense of issue preclusion bears the burden of

establishing its applicability. Goldsworthy v. Am. Family Mut. Ins. Co., 209 P.3d 1108,

1114 (Colo. App. 2008).

       Quicken Loans argues that its claims are not barred by issue preclusion

because the state court judgment was a default judgment. Docket No. 43 at 10-11. To

satisfy the first element of issue preclusion, “[a] party must have actually litigated the

issue in the prior proceeding and the adjudicatory body must have necessarily decided

the issue.” In re Tonko, 154 P.3d at 405. The Tenth Circuit has determined that,

where the first case was resolved by an entry of default judgment, the issues in that

case were not “actually litigated” and issue preclusion does not apply. Jenkins-Dyer v.

Exxon Mobil Corp., 651 F. App’x 810, 818 (10th Cir. 2016) (unpublished). While the



                                             18
Colorado Supreme Court has not ruled whether a default judgment can have an issue-

preclusive effect, it has held that, for an issue to be “actually litigated,” it “must have

been properly raised by appropriate pleading through a claim or cause of action, and

been ‘submitted for determination and then actually determined by the adjudicatory

body.’” Nat. Energy Res. Co. v. Upper Gunnison River Water Conservancy Dist., 142

P.3d 1265, 1280 (Colo. 2006) (quoting Bebo Constr. Co. v. Mattox & O'’Brien, P.C., 990

P.2d 78, 85 (Colo. 1999)).

       Newland Court does not respond to Quicken Loans’ argument that a default

judgment cannot have a preclusive effect, see Docket No. 44 at 8-9, and does not

meaningfully argue that the issues remaining in this case were actually litigated. See

Docket No. 36 at 9-10 (stating only that “[a]ll claims asserted in Plaintiff’s Complaint

were fully and completely resolved in the State Court Action as described in Plaintiff’s

Complaint”). The Court finds that Newland Court has not met its burden of

demonstrating that the issues remaining in this case were “actually litigated” in the

state court case. Colorado relies on the Restatement (Second) of Judgments “when

formulating collateral estoppel principles.” In Re Riggle, 389 B.R. 167, 176 (D. Colo.

2007). “In the case of a judgment entered by confession, consent, or default, none of

the issues is actually litigated.” Restatement (Second) of Judgments § 27 (1982); see

also Lipin v. Wisehart, No. 16-cv-00661-RBJ-STV, 2017 WL 818657, at *2 (D. Colo.

Mar. 2, 2017) (stating that a state court default judgment “likely will not have preclusive

effect on the issues before this Court”). Because any overlapping issues were not

“actually litigated” in the state court default judgment, issue preclusion does not bar the


                                              19
Court’s consideration of Quicken Loans’ remaining claims. The remainder of Newland

Court’s motion will be denied.10

IV. CONCLUSION

        For these reasons, it is

        ORDERED that the Rule 12(b)(1) and (6) Motion to Dismiss Claims Against

Newland Court Condominium Association [Docket No. 36] is GRANTED IN PART and

DENIED IN PART. It is further

        ORDERED that Quicken Loans’ first and third claims are dismissed without

prejudice as to defendant Newland Court Condominium Association for lack of subject-

matter jurisdiction. It is further

        ORDERED that Quicken Loans’ second, fourth, fifth, and sixth claims are

dismissed without prejudice as to defendant Newland Court Condominium Association

for lack of subject-matter jurisdiction to the extent that they are based on the sheriff’s

sale.


        DATED April 6, 2020.

                                           BY THE COURT:


                                           ____________________________
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge



        10
          Due to the Court’s dismissal of Quicken Loans’ wrongful foreclosure claim,
Newland Court’s argument that this cause of action should be dismissed for failure to
state a claim, see Docket No. 36 at 10, is moot.

                                             20
